Citation Nr: 1520559	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-01 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence, namely service dental records, in support of his claim and waived RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board notes, however, that such submissions are duplicative of the evidence already contained in the claims file and had been previously considered by the agency of original jurisdiction (AOJ).

In addition to the paper claims file, the Board notes that the Veteran also has electronic Veterans Benefits Management System (VBMS) and Virtual VA files.  A review of the VBMS and Virtual VA files reveals that, with the exception of the March 2015 hearing transcript, the documents are either duplicative of the evidence contained in the paper claims file or are irrelevant to the issue on appeal.

As discussed in more detail below, service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2014).  In the present case, the record reflects that the Veteran has raised the issue of service connection for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the record reveals, however, that the AOJ (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.


FINDINGS OF FACT

1.  During service, a root canal was performed on teeth numbered 8, 9, 10, and 11.

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The Veteran does not have a disability for which service connection for a dental disorder for compensation purposes can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R.    §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in December 2011, sent prior to the initial unfavorable rating decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a dental trauma, to include having the front teeth knocked out, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment record and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed dental disorder and complete appropriate authorization forms in a December 2011 letter.  No response was received.  Furthermore, at the March 2015 Board hearing before the undersigned, while the Veteran reported seeing a dentist in Oklahoma after service, he indicated that it would not be possible to obtain records and that he did not actually seek treatment from such physician after obtaining an estimate of the expensive nature of the dental work.  The Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  
  
Also, the Board finds that VA is not required to obtain a medical examination and/or opinion as to whether the Veteran currently has a dental disorder and, if so, whether this occurred during his military service.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A.                § 5103A(a); 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran has not been afforded a VA examination specific to his claimed dental disorder, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence and etiology of the Veteran's claimed dental disorder as the record does not show, and the Veteran has not contended, that he had tooth loss resulting from loss of substance of the body of the maxilla or mandible.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).   See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service dental trauma he alleges resulted in his current dental disorder, the type and onset of symptoms, and his contention that his military service caused his disorder.  Furthermore, the undersigned informed the Veteran of the evidence necessary to substantiate his claim and inquired about outstanding records.  However, as indicated previously, the Veteran indicated that such records were not available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that the hearing discussion did not raise the possibility that there is outstanding evidence necessary for a fair adjudication of the claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that his current dental problems are the result being struck in the mouth during service.  In the alternative, he alleges that the proper course of treatment after his injury was to his teeth should have been pulled and dentures provided during service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of 

establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder for compensation purposes is not warranted.

Service medical records show that a root canal was performed on teeth numbered 8, 9, 10, and 11 in October 1975.  The Veteran subsequently underwent root canal fillings in teeth numbered 8, 9, 10, and 11 in October 1975 and November 1975.  A February 1978 service discharge examination indicates that the Veteran was missing teeth numbered 1, 3, 14, 32, and 17.  However, service treatment records do not reflect that the Veteran sustained any dental trauma or injury, or noted that bone loss had occurred.

During a March 2015 hearing, the Veteran testified that, while off-duty in approximately 1976, he was involved in a fight at a civilian bar and struck in the mouth.  His front teeth were broken off as a result of this incident and he was treated during service with root canals.  About a month or two after service, his teeth broke off while eating pizza.  He did not lose any part of his jaw bone in this incident.

Here, there is no competent evidence that the Veteran's current dental disorder is a disability for which VA compensation benefits are payable.  The record suggests that the Veteran has missing or lost teeth.  However, there is no evidence of any impairment or abnormality of the maxilla, mandible, ramus, palate, or condyloid process, or bone loss.

Although the Veteran has alleged that he sustained trauma to the mouth or teeth during service, the record reflects that no such trauma.  His current dental problems were not due to combat.  Additionally, the Veteran has not alleged, and there is no evidence suggesting, that he was a prisoner of war.  See 38 C.F.R. § 3.381(b).  To the extent that the Veteran received in-service treatment for periodontal disease, the Board notes that service connection for periodontal disease for compensation purposes is not legally permitted, and as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regards to the Veteran's contention, as detailed in the March 2015 hearing, that the course of his in-service dental treatment was improper and that his teeth should have been pulled during service, the Board notes the holding in Shinseki v. Nielson, 607 F.3d 802 (2010).  In that case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) suggested that dental malpractice could constitute trauma in some circumstances.  However, there is no evidence of loss of substance of body of maxilla or mandible as is required for service connection for compensation purposes, even in cases of disease or trauma.  Without evidence of bone loss, service connection for compensation purposes cannot be granted.

To the extent that the Veteran himself may be asserting the presence of a disability for which VA compensation benefits are payable, the Board notes that he is certainly competent to report his own symptoms, or matters within his personal knowledge, such as missing teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

As noted, there was no evidence of any in-service dental trauma which resulted in 
loss of the mandible or maxilla, nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for a dental disorder for compensation purposes.


ORDER

Service connection for a dental disorder for compensation purposes is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


